Citation Nr: 0423703	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes, to  include on an extra-schedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2).  

2.  Entitlement to service connection for gastroesophageal 
reflux disease with irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Suffoletta, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision of the RO that denied 
entitlement to nonservice-connected pension benefits, and 
denied service connection for gastroesophageal reflux 
disease.  The veteran filed a notice of disagreement (NOD) in 
March 1998, and the RO issued a statement of the case (SOC) 
in April 1998.  The veteran submitted a substantive appeal in 
June 1998.

The record indicates the veteran failed to appear at his RO 
hearing scheduled on April 14, 1999.  The veteran was 
scheduled for a hearing before a Veterans Law Judge (VLJ) at 
the RO on August 5, 2003; he did not appear, instead 
requesting that the hearing be rescheduled.  On August 14, 
2003, a VLJ denied the Board's motion on the basis that good 
cause for failing to appear for the scheduled hearing and for 
failing to provide a timely request for a new hearing date 
had not been demonstrated.

For reasons expressed below, the claims for pension and for 
service connection for gastroesophageal reflux disease and 
irritable bowel syndrome are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


REMAND

The Board's initial review of the claims file discloses that 
additional development of the claims is needed.  

The veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes, 
on the basis that he is unable, due to physical disabilities, 
to follow a substantially gainful occupation.  38 U.S.C.A. § 
1502(a) (West 2002); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.17 
(2003).  The veteran has both service-connected and 
nonservice-connected disabilities.  

The Board points out that, during pendency of this appeal, 38 
C.F.R. § 3.3, governing entitlement to improved pension, was 
amended.  See 68 Fed. Reg. 111, 34539-34543 (June 10, 2003).  
Pertinent to the appeal, a veteran may now be found to be 
permanently and totally disabled for pension purposes if he 
is determined to be disabled by the Commissioner of Social 
Security.  See 38 C.F.R. 
§ 3.3(3)(vi)(B)(2) (in effect as of September 17, 2001).  The 
Board notes that, here, the veteran has applied for Social 
Security benefits, but the record does not reflect whether 
the veteran has been found to be disabled for purposes of 
receiving benefits from that agency.  As part of its 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration (SSA), including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board points out, 
however, that any determination that appears to have been 
based, at least, in part, upon disability that may constitute 
willful misconduct (i.e., alcohol abuse/drug addiction), 
which, if deemed willful misconduct, must be excluded from 
the pension eligibility determination.  See 38 C.F.R. § 
3.301(c)(2), (3) (2003).

Also pertinent to the claim for VA pensions benefits are 
medical findings from VA contract examination in October 
2000, showing diagnoses of lumbar strain with degenerative 
joint disease of L4-L5, with chronic mild left L5 
radiculopathy; disc disease at L5-S1 with a 5x9 millimeter 
central disc protrusion; irritable bowel syndrome; and 
gastroesophageal reflux disease, with no evidence of hiatal 
hernia.  Each of these disorders and the veteran's symptoms 
must be rated for purposes of determining the veteran's 
entitlement to a permanent and total disability evaluation 
for pension purposes.  See Roberts v Derwinski, 2 Vet. App. 
387, 390 (1992).  

As regards the veteran's back disability, the Board notes 
that that condition was evaluated as 40 percent disabling in 
1998, but as only 20 percent disabling in 2000 and 2003-even 
though the veteran has reported increased difficulty moving, 
lifting, and performing activities of daily living.  In 
assigning a rating for the veteran's back disability for 
pension purposes, consideration must also be given to rating 
criteria changes.  Effective September 23, 2002, VA revised 
the criteria for evaluating intervertebral disc syndrome.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.71a).  Likewise, effective September 26, 2003, VA revised 
the criteria for evaluating additional diseases and injuries 
of the spine.  See 68 Fed. Reg. 51,454 (2003), (codified at 
38 C.F.R. § 4.71a.).  As consideration of both the former and 
revised criteria of the applicable diagnostic code(s) under 
38 C.F.R. § 4.71a is appropriate, with due consideration 
given to the effective date of the change in criteria (see 
VAOPGCPREC 07-03 and 03-00), medical findings responsive to 
both the former and revised criteria are needed to properly 
rate the veteran's back disorder for pension purposes.  
Moreover, a medical opinion as to the veteran's 
unemployability, based on impairment other than alcohol or 
substance abuse, would be helpful in resolving the claim on 
appeal.  

With respect to the claim for service connection, the veteran 
contends that his stomach problems in service were early 
manifestations of his current reflux disease.  Service 
medical records show that the veteran complained of stomach 
cramps and jabbing pains in March 1974, and that he sustained 
a weight loss-from 162 pounds to 143 pounds.  The physician 
diagnosed gastritis, possible adhesions, and chronic 
abdominal pains.  The post-service medical evidence reflects 
a history of indigestive problems over the years, and shows 
diagnoses of gastroesophageal reflux disease and irritable 
bowel syndrome.  However, the record includes no medical 
opinion as to the relationship, if any, between such current 
disability and service, to include gastritis and abdominal 
pains noted therein.  The Board finds that such opinion is 
needed to fairly resolve the question on appeal.  See 
38 U.S.C.A. § 5103A.   

Hence, the RO should arrange for the veteran to undergo VA 
neurological, gastrointestinal, and general medical 
examinations.  The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. 
§ 3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examinations, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); and 
38 C.F.R. §  3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records from each 
contacted entity are associated with the 
veteran's claims file, the RO should 
arrange for the veteran to undergo VA 
neurological, gastrointestinal, and 
general medical examinations.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each physician designated to examine the 
veteran, and the report of each 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed, in 
a printed (typewritten) report.

The neurological examiner should report 
range of motion of the lumbar spine in 
degrees, and in all directions, and 
should specify normal range of motion for 
comparison purposes.  Specific clinical 
findings also should include whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine; and whether, and to what extent, 
the veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of 
limited motion.  

The neurological examiner should also 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
veteran's disc disease and 
radiculopathy-to specifically include 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  

Considering all examination findings, the 
neurological examiner should offer 
assessments as to the severity of the 
veteran's disc disease, consistent with 
both the former applicable criteria 
(mild, moderate, severe, or pronounced 
impairment), and the revised applicable 
criteria (based on the number of 
incapacitating episodes over the prior 
12-month period).  

The gastrointestinal examiner should 
provide clinical findings pertinent to 
the veteran's current gastroesophageal 
reflux disease and irritable bowel 
syndrome.  The examiner should 
specifically indicate whether the veteran 
suffers recurrent epigastric distress 
with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health.  The 
examiner should also indicate whether the 
veteran experiences symptoms of pain, 
vomiting, material weight loss, and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health.  

With respect to each diagnosed GI 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that such disability is 
medically related to the veteran's active 
military service-to specifically include 
the in-service gastritis and abdominal 
pains suffered by the veteran.  

The general medical examiner should 
evaluate the veteran for any disabilities 
in addition to the back and 
gastrointestinal disabilities referred to 
above.  After examining the veteran, and 
reviewing the record-to particularly 
include the reports of neurological and 
gastrointestinal examinations 
accomplished in accordance with this 
remand-the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether, excluding any 
impairment due to any current alcohol or 
substance abuse, it is at least as likely 
as not that the combined effects of the 
veteran's disabilities render him 
permanently and totally disabled.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  In connection with 
the claim for pension, the RO must rate 
each of the veteran's disabilities in 
light of the applicable rating criteria 
(to include, as appropriate the former 
and revised applicable criteria under 
provisions of 38 C.F.R. § 4.71a).  In 
adjudicating the pension claim, the RO 
must also documents its specific 
consideration of the revised version of 
38 C.F.R. § 3.3 (effective September 17, 
2001), as well as the provisions of 
38 C.F.R. § 3.301 (to include 
determination as to whether any diagnosed 
disability is considered the result of 
willful misconduct), and 38 C.F.R. 
§ 3.321. 

9.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons as 
clear reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to is to afford due process; it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


